No. 04-00-00437-CV
In re Hugh Montgomery HAWTHORNE, IX, Heather Hawthorne Brook,
Hagan Hawthrone Seiple, and Hayley Monticia Hawthorne Sauer
Original Mandamus Proceeding
Arising from the Probate Court, Kerr County, Texas 
Trial Court No. 17,814
Honorable Frederick L. Henneke, Judge Presiding

PER CURIAM
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Sarah Duncan, Justice
Delivered and Filed:	August 2, 2000
PETITION FOR WRIT OF MANDAMUS DENIED
	On July 3, 2000, relator filed a petition for writ of mandamus.  This court has determined that
relator is not entitled to the relief sought.  Therefore, the petition is denied.  Tex. R. App. P. 52.8(a).
	Relator shall pay all costs incurred in this proceeding.
                            PER CURIAM
DO NOT PUBLISH